Order filed, May 4, 2022.




                                           In The
                                  Court of Appeals
                                         For The
                             First District of Texas
                                        ____________

                                   NO. 01-22-00180-CV

                    RAINER VON FALKENHORST III, Appellant

                                             V.

                      CHARLES CLINTON HUNTER, Appellee


                        On Appeal from the 269th District Court
                                Harris County, Texas
                            Trial Court Case 2021-82491


                                          ORDER
       The reporter’s record in this case was due April 26, 2022. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Kimberly Kidd, the official (or substitute) court reporter, to file the
record in this appeal, if any, within 30 days of the date of this order.


                                        PER CURIAM